Citation Nr: 0942792	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
bilateral hearing loss on the grounds that the evidence 
submitted was not new and material.

The Veteran perfected a timely appeal of the denial of 
service connection for bilateral hearing loss.  In a May 2007 
rating decision, the RO granted service connection for right 
ear hearing loss and continued the denial of left ear hearing 
loss in a May 2007 supplemental statement of the case (SSOC).  
The Veteran has not appealed the effective date or disability 
rating associated with the grant of service connection for 
the right ear.  Therefore, the issues on appeal only pertain 
to the left ear.

Upon the Veteran's request, a videoconference hearing was 
scheduled for April 2008.  However, the record indicates the 
Veteran did appear for the hearing, and the Veteran has not 
requested a new hearing be scheduled.  Therefore, the Veteran 
has waived his right to a hearing and the Board may proceed.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 2002 rating decision 
that denied service connection for bilateral hearing loss.

2.  Evidence received since the August 2002 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran does not have left ear hearing loss for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied the Veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for left ear hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in December 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, personnel records, 
private treatment records, and VA QTC examination report have 
been associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA QTC examination with 
respect to his disability in April 2007.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the QTC examination obtained in this case is adequate as it 
is contains a description of the history of the disability at 
issue; documents and considers the relevant medical facts and 
principles; and provided an opinion as to the etiology of the 
Veteran's hearing loss, where applicable.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

1.  New and material evidence

The February 2006 rating decision denied reopening the 
Veteran's claim for service connection for hearing loss.  
Although the RO subsequently reopened the claim and has 
adjudicated the issue of entitlement to service connection on 
the merits in a May 2007 statement of the case (SOC), the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2009).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
August 2002, the RO found that the evidence of record did not 
establish that the Veteran had hearing loss in service, and 
there was no evidence that any current hearing loss was 
related to service.

Since the prior denial, new evidence has been added to the 
claims file.  The Veteran submitted a September 2005 private 
audiogram.  These results are in graphical rather than 
numerical format and the Board is not permitted to interpret 
audiological test results in graphical format.  Kelly v. 
Brown, 7 Vet. App. 471 (1995).  The Veteran submitted a 
similar graphical audiogram dated November 2006.  However, 
this audiogram was accompanied by a letter from the treating 
physician who stated that the Veteran had severe high 
frequency hearing loss.  The examiner noted that the Veteran 
was "contemplating the need for hearing aids and/or being 
disabled because of noise exposure during his military 
career."

The Board notes that a VA examination need not be provided 
for the Veteran's application to reopen a claim for 
entitlement to service connection for hearing loss.  In the 
absence of new and material evidence of record, the duty to 
assist by affording the Veteran a VA examination is not 
triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).  Nonetheless, the Veteran 
was afforded a VA QTC examination in April 2007.  The 
examiner stated that it was at least as likely as not that 
the Veteran's hearing loss and tinnitus began as a result of 
service.

The Board finds that the recently added evidence is new and 
material, as it was not previously submitted and raises a 
reasonable possibly of substantiating the Veteran's claim.  
Specifically, the letter from the Veteran's private physician 
indicates the Veteran has hearing loss, and the opinion of 
the QTC examiner relates hearing loss to service.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the October 2006 SOC 
provided the Veteran with the laws and regulations pertaining 
to consideration of the claim on the merits. Also, the 
Veteran has provided arguments addressing his claim on the 
merits in his substantive appeal to the Board.  See October 
2006 VA Form 9.  The Board therefore finds that, given that 
the Veteran had adequate notice of the applicable regulations 
and has had the opportunity to submit argument and evidence 
on the merits of his claim, he would not be prejudiced by the 
Board's review of the merits of the claim at this time. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

As noted above, the Veteran submitted two private audiograms 
presented in graphical format which the Board may not 
interpret.  See Kelly, supra.  The Veteran also submitted a 
letter from his private physician which indicated he had 
severe high frequency hearing loss.  As such, the Veteran was 
afforded a VA examination for purposes of his claim.  

During the April 2007 QTC examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
45
LEFT
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

Although the examiner indicated that right ear hearing loss 
was present and attributable to service, she did not diagnose 
hearing loss in the left ear.  Moreover, a comparison between 
the audiometric results of the April 2007 examination and the 
standards laid out in 38 C.F.R. § 3.385 shows that the 
Veteran does not meet the VA criteria for a left ear hearing 
loss disability.  Therefore, service connection for left ear 
hearing loss is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has a current left ear hearing loss disability for VA 
purposes.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


